Citation Nr: 1210969	
Decision Date: 03/26/12    Archive Date: 04/05/12

DOCKET NO.  10-45 527	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUE

Entitlement to service connection for varicose veins, both legs.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Henriquez, Counsel








INTRODUCTION

The Veteran had active service from September 1952 to March 1955.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).  

The Veteran testified at a video-conference hearing in February 2012.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

After a review of the record, the Board observes that further development is required prior to adjudicating the Veteran's claim. 

The Veteran contends that he developed varicose veins in both legs during active service.  Specifically, he reports that during his training for the Expert Infantry Badge one of the requirements was to run 12 miles while wearing full gear. Moreover, he recalled that at his processing-out physical at Bremerton, Germany, he was told by a physician that he had severe varicose veins of both legs that he was entitled to disability compensation.  At the time, he did not want to be held back and miss his ship home, so he did not complete the necessary paperwork to process a disability claim.  The Veteran's wife submitted a statement in which she reported that the Veteran's legs were free of visible veins prior to his entry into active service but that after he returned from service, she observed that he had varicose veins in both of his legs.   

The Veteran's service treatment records are negative for any complaints or treatment of varicose veins; however, the Board notes that the Veteran provided credible testimony and his wife is competent to report on the fact that the Veteran had clear legs prior to service and that she saw varicose veins in his legs when he returned.  The Court has specifically indicated that lay evidence may establish the existence of a current disorder capable of lay observation, to specifically include varicose veins.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); Charles v. Principi, 16 Vet. App. 370, 374 (2002); and Falzone v. Brown, 8 Vet. App. 398, 405 (1995).

In light of the evidence presented, the Board believes that a VA examination, to include a review of the claims folder, is warranted to determine whether the Veteran currently suffers from varicose veins and whether such are related to service.

Relevant ongoing medical records should also be requested.  38 U.S.C.A. 
§ 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  Ask the Veteran to provide the names, addresses, and approximate dates of treatment of all health care providers who have treated him for varicose veins.  After securing any necessary release, the RO/AMC should obtain any records which are not duplicates of those contained in the claims file.  


2.  Schedule the Veteran for a VA vascular examination to determine whether he currently suffers from varicose veins and if so, to obtain a medical opinion as to whether they are possibly related to service. The claims file must be provided to and be reviewed by the examiner in conjunction with the examination.  Any tests or studies deemed necessary should be conducted, and the results should be reported in detail. 

Following review of the claims file and examination of the Veteran, the examiner should opine as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's varicose veins of both legs arose during service or are otherwise related to any incident of service.  In rendering this opinion, the examiner should consider the statements of the Veteran and his wife regarding the condition of his legs prior to service and when he returned from service.  A complete rationale for all opinions expressed should be provided. 

3.  Thereafter, the RO/AMC should readjudicate the claim.  If the benefit sought on appeal is not granted in full, the Veteran should be provided with a supplemental statement of the case and an opportunity to respond. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



